Case 9:20-cv-81205-RAR Document 83 Entered on FLSD Docket 08/04/2020 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE COMMISSION,


                 Plaintiff,

  v.


  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

              Defendants.
  ______________________________________/

        RECEIVER RYAN K. STUMPHAUZER’S INTERIM STATUS REPORT OF
           RECEIVERSHIP PER COURT ORDER DATED AUGUST 3, 2020

         Ryan K. Stumphauzer, Esq., Court-Appointed Receiver (“Receiver”) of Defendants

  Complete Business Solutions Group, Inc. d/b/a Par Funding (“Par Funding”); Full Spectrum

  Processing, Inc.; ABetterFinancialPlan.com LLC d/b/a A Better Financial Plan; ABFP

  Management Company, LLC f/k/a Pillar Life Settlement Management Company, LLC; ABFP

  Income Fund, LLC; ABFP Income Fund 2, L.P.; United Fidelis Group Corp.; Fidelis Financial

  Planning LLC; Retirement Evolution Group, LLC; RE Income Fund LLC; and RE Income Fund

  2 LLC (collectively, the “Receivership Entities”), by and through undersigned counsel, hereby

  files this Interim Status Report of Receivership in accordance with this Court’s Order dated August

  3, 2020 [D.E. 74].

         1.      On Friday, June 24, 2020, the Securities and Exchange Commission (“SEC”) filed

  its Complaint for Injunctive and Other Relief [D.E. 1] against the Receivership Entities, Lisa

  McElhone, Joseph Cole Barleta, a/k/a Joe Cole, Joseph W. Laforte, a/k/a Joe Mack, a/k/a Joe
Case 9:20-cv-81205-RAR Document 83 Entered on FLSD Docket 08/04/2020 Page 2 of 10



  Macki, a/k/a Joe McElhone, Perry S. Abbonizio, Dean J. Vagnozzi, Michael C. Furman, John

  Gissas, and Relief Defendant L.M.E. 2017 Family Trust.

          2.     On Friday, July 24, 2020, the SEC also filed a Motion for Appointment of Receiver

  [D.E. 4] requesting the Court to appoint Ryan K. Stumphauzer as the Receiver for the Receivership

  Entities.

          3.     On Monday, July 27, 2020, the Court entered an Order Granting the SEC’s Motion

  for Appointment of Receiver (“Receivership Order”) [D.E. 36].

          4.     On Friday, July 31, 2020, the Court entered an Order Granting Plaintiff’s Urgent

  Motion to Amend Order Appointing Receiver to Include Litigation Injunction (the “Amended

  Receivership Order”) [D.E. 56].

          5.     The Amended Receivership Order, which is the operative order setting forth the

  Receiver’s duties and responsibilities, authorizes the Receiver to “engage and employ persons in

  his discretion to assist him in carrying out his duties and responsibilities hereunder, including, but

  not limited to, accountants, lawyers, and paralegals.” Amended Receivership Order at ¶ 3.

          6.     Consistent with these authorized duties, the Receiver has retained the undersigned

  law firm of Stumphauzer Foslid Sloman Ross & Kolaya PLLC in Miami, Florida, along with the

  law firm of Pietragallo Gordon Alfano Bosick & Raspanti, LLP in Philadelphia, Pennsylvania, to

  serve as his counsel in this matter (“Counsel”). The Receiver and his Counsel have appeared in

  this matter [D.E. 49, 50] and Counsel has filed motions for the pro hac vice admission of the

  Philadelphia-based attorneys that are not admitted in this District [D.E. 51, 52]. Those motions

  for pro hac vice admission have now been granted [D.E. 57, 58].

          7.     In carrying out his duties as outlined in this Court’s orders, the Receiver, with the

  assistance of his Counsel, has completed the following non-exhaustive list of tasks:



                                                    2
Case 9:20-cv-81205-RAR Document 83 Entered on FLSD Docket 08/04/2020 Page 3 of 10



              a. Pursuant to paragraphs 1, 2, and 4 of this Court’s July 27, 2020 Receivership

                 Order [D.E. 36] and July 31, 2020 Amended Receivership Order [D.E. 56]

                 (collectively, the “Receivership Orders”), the Receiver has secured the offices

                 of Par Funding located at 20 N. 3rd Street and 22 N. 3rd Street in Philadelphia,

                 Pennsylvania. The Receiver has secured the offices with new locks and has

                 reviewed the volume of documents and computer equipment that remain at

                 these offices that might require analysis. The Receiver has secured all available

                 deliveries by U.S. Postal Service and private carriers to these offices to the best

                 of his ability.

              b. Pursuant to paragraphs 1, 2, and 4 of the Receivership Orders, the Receiver has

                 secured the offices of Par Funding located at 205 Arch Street in Philadelphia,

                 Pennsylvania. The Receiver has secured the offices with new locks and has

                 reviewed the volume of documents and computer equipment that remain at

                 these offices that might require analysis. The Receiver has secured all available

                 deliveries by U.S. Postal Service and private carriers to these offices to the best

                 of his ability.

              c. Pursuant to paragraphs 1, 2, and 4 of the Receivership Orders, the Receiver has

                 secured the offices of ABetterFinancialPlan.com LLC (“ABFP”) at 234 Mall

                 Boulevard, Suite 270 in King of Prussia, Pennsylvania. The Receiver has

                 secured the offices with new locks and has reviewed the volume of documents

                 and computer equipment at these offices that might require analysis. The

                 Receiver has secured all available deliveries by U.S. Postal Service and private

                 carriers to these offices to the best of his ability.



                                                 3
Case 9:20-cv-81205-RAR Document 83 Entered on FLSD Docket 08/04/2020 Page 4 of 10



              d. Pursuant to paragraph 1 of the Receivership Orders, the Receiver has located

                   and maintains custody of eight checks found at the above Mall Boulevard

                   address. These checks collectively represent $522,000 of investor funds that

                   have not yet been deposited by ABFP into its investment accounts.

              e.   Pursuant to paragraphs 1, 2, and 4 of the Receivership Orders, the Receiver has

                   secured the offices of United Fidelis Group a/k/a Fidelis Financial Planning

                   located at 1615 Forum Place in West Palm Beach, Florida. The Receiver has

                   secured the offices with new locks and has reviewed the volume of documents

                   and computer equipment that remain at these offices that might require analysis.

                   The Receiver has secured all available deliveries by U.S. Postal Service and

                   private carriers to these offices to the best of his ability. While at this location,

                   the Receiver interviewed Defendant Michael Furman, who freely and

                   voluntarily provided the Receiver with the key to the office. This occurred prior

                   to Mr. Furman retaining counsel, and Mr. Furman freely and voluntarily agreed

                   to speak with the Receiver. The Receiver and his Counsel have been in

                   communication with Mr. Furman’s counsel about providing Mr. Furman with

                   access to and segregating documents and other information that are unrelated

                   to the scope of the Receivership Orders.

              f. Pursuant to paragraphs 1, 2, and 4 of the Receivership Orders, the Receiver has

                   inspected the offices of Par Funding located at 2000 PGA Boulevard in Palm

                   Beach Gardens, Florida and secured all available deliveries by U.S. Postal

                   Service and private carriers to this office to the best of his ability.




                                                  4
Case 9:20-cv-81205-RAR Document 83 Entered on FLSD Docket 08/04/2020 Page 5 of 10



              g. Pursuant to paragraphs 1, 2, and 4 of the Receivership Orders, the Receiver has

                 secured the offices of Retirement Evolution Group, LLC located at 3990 E.

                 State Route 44 in Wildwood, Florida. The Receiver has secured the offices

                 with new locks and has reviewed the volume of documents and computer

                 equipment that remain at these offices that might require analysis. The Receiver

                 has been engaged in ongoing discussions with counsel representing Defendant

                 John Gissas and Retirement Evolution Group, LLC to segregate materials and

                 funds unrelated to the receivership.

              h. Pursuant to paragraphs 4 and 7 of the Receivership Orders, the Receiver

                 (through Counsel) communicated with defense counsel regarding the alleged

                 necessity to continue certain financial transactions through ACH transfers.

                 Defense counsel suggested that Defendant Joseph Cole Barleta, a/k/a/ Joe Cole

                 (“Mr. Cole”) participate in an interview regarding the procedures for ACH

                 transfers at Par Funding. Mr. Cole refused to participate in such an interview

                 when the Receiver declined to agree that such conversation would be subject to

                 Federal Rule of Evidence 408 governing settlement discussions.

              i. Pursuant to paragraphs 4 and 7 of the Receivership Orders, the Receiver has

                 interviewed Ms. Aida Lau, an accountant at Par Funding in Philadelphia,

                 Pennsylvania. Ms. Lau explained the mechanics of the ACH processing of

                 merchant cash advance (“MCA”) agreements. She told the Receiver that Par

                 Funding has approximately $500 million in outstanding MCA agreements that

                 are considered “performing.,” i.e., where the merchant is not in default and

                 continues to pay the periodic payments required under its MCA agreement with



                                               5
Case 9:20-cv-81205-RAR Document 83 Entered on FLSD Docket 08/04/2020 Page 6 of 10



                 Par Funding.      Of these $500 million in performing MCA agreements,

                 approximately 10% are the subject of daily negotiations regarding payments,

                 including “restructuring” the agreements to advance additional funds to the

                 merchant so that the merchant can continue to make the required payments. Ms.

                 Lau said that Par Funding has an additional $500 million in MCA agreements

                 that are “non-performing,” i.e., the subject of collection efforts and/or other

                 litigation throughout the country.

              j. Pursuant to paragraphs 4 and 7 of the Receivership Orders, the Receiver has

                 interviewed an accountant for ABFP, Mr. Stephen Breslow. Mr. Breslow

                 described the various fund accounts at ABFP, the flow of funds from investors

                 into the accounts, the flow of funds to and from Par Funding, the flow within

                 the various fund accounts, and the operation of agent accounts at ABFP. Mr.

                 Breslow committed to providing the Receiver with a list of all accounts

                 associated with ABFP, but the Receiver has not yet received that list.

              k. Pursuant to paragraphs 4 and 7 of the Receivership Orders, the Receiver and his

                 counsel have participated in dozens of telephone calls and e-mail

                 correspondence with Counsel for various Defendants.

              l. Pursuant to paragraphs 4 and 7 of the Receivership Orders, the Receiver and his

                 Counsel have participated in dozens of telephone calls and e-mail

                 correspondence with counsel for various MCA clients of Par Funding,

                 including many whose bank accounts have been frozen or are subject to liens

                 by Par Funding.




                                               6
Case 9:20-cv-81205-RAR Document 83 Entered on FLSD Docket 08/04/2020 Page 7 of 10



              m. Pursuant to paragraphs 6 and 7 of the Receivership Orders, the Receiver is in

                   the process of filing notices of the receivership in 13 federal districts in which

                   property of the Receivership Entities has been identified.

              n. Pursuant to paragraph 7 of the Receivership Orders, the Receiver has served

                   preservation notices and related orders on all Defendants, various data hosts

                   (including Google, Inc., GoDaddy, Ionos, Barracuda Networks, and Hyopsys

                   LLC) and the outside accountant for several of the Receivership Entities

                   (Friedman LLP).

              o. Pursuant to paragraph 3 of the Receivership Orders, the Receiver has researched

                   and interviewed financial consultants for possible retention to, among other

                   things: (i) review and analyze the financial records of the Receivership Entities;

                   (ii) assist the Receiver with financial analysis and forensic accounting services;

                   (iii) assess the ongoing operations of the Receivership Entities and provide

                   input and guidance regarding the management and oversight of the day-to-day

                   operations of the Receivership Entities, including efforts to collect on accounts

                   receivable and to maximize recovery for investors.

              p.   Pursuant to paragraphs 4 and 7 of the Receivership Orders, the Receiver,

                   through Counsel, contacted counsel for Defendants McElhone, Laforte, Cole,

                   Abbonizio, and Furman on August 3, 2020 to schedule interviews and gain a

                   greater understanding of operations and finances with the goal of protecting

                   investor funds.    To date, none of these Defendants have agreed to be

                   interviewed by the Receiver in response to this request.




                                                 7
Case 9:20-cv-81205-RAR Document 83 Entered on FLSD Docket 08/04/2020 Page 8 of 10



         8.      To date, the Receiver has not taken any action to seize or obtain a freeze of any

  bank accounts or other financial accounts of the Receivership Entities.




                                                  8
Case 9:20-cv-81205-RAR Document 83 Entered on FLSD Docket 08/04/2020 Page 9 of 10



  Dated: August 4, 2020                     Respectfully Submitted,

                                            STUMPHAUZER FOSLID SLOMAN
                                            ROSS & KOLAYA, PLLC
                                            Two South Biscayne Blvd., Suite 1600
                                            Miami, FL 33131
                                            Telephone: (305) 614-1400
                                            Facsimile: (305) 614-1425

                                            By: /s/ Timothy A. Kolaya
                                                TIMOTHY A. KOLAYA
                                                Florida Bar No. 056140
                                                tkolaya@sfslaw.com

                                                 Co-Counsel for Receiver

                                            PIETRAGALLO GORDON ALFANO
                                            BOSICK & RASPANTI, LLP
                                            1818 Market Street, Suite 3402
                                            Philadelphia, PA 19103
                                            Telephone: (215) 320-6200
                                            Facsimile: (215) 981-0082

                                            By: /s/ Gaetan J. Alfano
                                                GAETAN J. ALFANO
                                                Pennsylvania Bar No. 32971
                                                (Admitted Pro Hac Vice)
                                                GJA@Pietragallo.com
                                                DOUGLAS K. ROSENBLUM
                                                Pennsylvania Bar No. 90989
                                                (Admitted Pro Hac Vice)
                                                DKR@Pietragallo.com

                                                 Co-Counsel for Receiver




                                        9
Case 9:20-cv-81205-RAR Document 83 Entered on FLSD Docket 08/04/2020 Page 10 of 10



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 4, 2020, I electronically filed the foregoing document

   with the clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on counsel of record via transmission of Notices of Electronic Filing generated by

   CM/ECF.

                                                       /s/ Timothy A. Kolaya
                                                       TIMOTHY A. KOLAYA




                                                  10
